UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan StreetMilwaukee, WI 53233(Address of principal executive offices) (Zip code) Constance Dye ShannonUMB Fund Services, Inc.803 West Michigan StreetMilwaukee, WI 53233(Name and address of agent for service) Registrant’s telephone number, including area code: (414) 299-2295 Date of fiscal year end: November 30 Date of reporting period: November 30, Item 1. Reports to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Zacks Multi-Cap Opportunities Fund Zacks Market Neutral Fund ANNUAL REPORTNovember 30, 2009 Zacks Multi-Cap Opportunities FundZacks Market Neutral FundEach a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 2 Fund Expenses 5 Fund Performance and Fund Summary 7 Portfolio of Investments 11 Statement of Assets and Liabilities 28 Statement of Operations 29 Statements of Changes in Net Assets 30 Statement of Cash Flows 32 Financial Highlights 33 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 45 Supplemental Information 46 This report and the financial statements contained herein are provided for the general information of the shareholders of the Zack Multi-Cap Opportunities Fund and the Zacks Market Neutral Fund. This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. FUND
